Citation Nr: 0738108	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
benefits in the amount of $35, 623.17 was properly created.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran reportedly served on active duty from December 
1976 to February 1981, and from March 1990 to October 1997.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 determination of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran was scheduled 
for an April 2005 RO hearing; however, he failed to appear.  
In August 2005, this matter was remanded to schedule the 
veteran for a Board hearing.  In a written submission 
received in March 2007, the veteran indicated that he no 
longer desired a Board hearing.


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education at 
Ramon Magsaysay Technological University (RMTU) (also known 
as Western Luzon Agricultural College) to achieve a Bachelors 
Degree in Agricultural Technology (BAT).

2.  For the period of November 13, 2000, through March 21, 
2003, the veteran received educational assistance benefits 
administered in the amount of $35,623.17 based on his 
enrollment at RMTU.

3.  A fraud investigation conducted by the Manila RO Field 
Section of Education Benefits paid to RMTU determined that a 
fraud scheme was perpetuated by all 60 of the veterans 
enrolled at RMTU, including the veteran that is the subject 
of this decision.

4.  The investigation concluded that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but they did not regularly attend 
classes.

5.  An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme 
was perpetuated by all 60 veterans enrolled at RMTU, and that 
the fraud resulted in these students collecting VA 
educational assistance benefits even though they were not 
really attending classes.

6.  The veteran was paid for courses that he did not attend.

7.  The charged indebtedness in the amount of $35,623.17, was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $35,623.17 is valid.  38 U.S.C.A. 
§ 3002, 3011 (West 2002); 38 C.F.R. § 21.7020, 21.7070, 
21.7144, 21.7153 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The President has signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
5103 (West 2002)).  Considering the nature of this case, 
which involves a determination as to the validity of the 
debt, the Board holds that the provisions of the VCAA are 
inapplicable to the instant case.  The Board believes this 
conclusion to be consistent with the holding of the United 
States Court of Appeals for Veterans Claims in Barger v. 
Principi, 16 Vet. App. 132 (2002) (holding that the duties 
specified in the are relevant to chapter 51 of title 38 of 
the United States Code and do not apply in cases which are 
governed by chapter 53.

At any rate, pursuant to the August 2005 Remand, the 
appellant was notified of the applicable VCAA provisions in a 
January 2006 letter.  Thus, the Board finds the appellant has 
been fully advised of the basis for the creation of the 
overpayment; has been furnished detailed accountings of the 
monies paid and monies due, and of the reasons for the 
creation of the debt, and that there has been substantial 
compliance with all notice and assistance requirements.

Factual Background

The record reflects that the veteran received basic 
educational assistance benefits under the provisions of 
Chapter 30 for the semesters that he reported being enrolled 
at RMTU between the period of November 13, 2000, through 
March 21, 2003, and the RO calculated the total amount of 
assistance benefits administered during this period as 
$35,623.17.  The veteran has submitted multiple VA Forms 22-
1999, Enrollment Certification, which verify the veteran's 
enrollment at RMTU.  He has also submitted a Transcript from 
the Office of the Registrar which verifies enrollment at 
RMTU.

On October 23, 2002, the RO in Manila conducted a routine on-
site Education Compliance Survey at RMTU.  The audit examined 
school records associated with 10% of the veteran student 
population.  Of the 6 records examined there were 
discrepancies found in all records.  The primary contact at 
RMTU for this survey was the Registrar Clerk.  She made 
available the records of the randomly selected students, 
which consisted of individual envelopes for each student 
containing personal interview forms, immigration papers, 
Certificates of Honorable Discharge, and records from 
previous or secondary schools.  No other documents such as 
school curriculum, enrollment forms, or adding/dropping of 
subject forms were found inside.  

In the Education Compliance Survey Report, it was determined 
that RMTU had failed to maintain accurate or complete records 
of enrollment for VA beneficiaries-students, and that 
significant discrepancies were found in the records that were 
reviewed.  For example, some students had no addresses listed 
other than P.O. Box addresses, and others had addresses at 
locations of such distance that it raised questions as to 
regular attendance at any of the campuses of RMTU.  Although 
no overpayments were found based on the available school 
records presented, it was noted that it may be necessary to 
conduct a more extensive compliance survey at a later date, 
including class checks to monitor actual class attendance of 
the students.

In February 2003, the RO in Manila conducted a more extensive 
Education Compliance Survey at RMTU in which the records of 
all veteran-beneficiary students were reviewed.  The survey 
began at the San Marcelino Campus by interviewing the 
Chancellor of RMTU, who reported that the veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus 
where they often meet, and that they had donated several 
garbage bins located throughout the campus.

On the first day of the survey, two veteran students came to 
the Registrar's Office after apparently being informed of the 
survey by the Chancellor.  One of the students indicated that 
he was president of their student organization, and that they 
had a number of questions about the survey.  Due to time 
constraints, they were asked to write their questions down so 
that they could be answered later.  During the conversation, 
both students reported that their organization had donated 
the new steel filing cabinet in the Registrar's office to 
help the clerk in safekeeping records.

The compliance survey continued at the Registrar's office of 
the Porac Botolan Campus of RMTU, where additional student 
records were reviewed.  At that office, another veteran 
student was present, apparently also informed of the survey.  
He introduced himself, and indicated that he had only started 
using his education benefits that semester.  In reviewing the 
records, significant discrepancies were found, such as the 
following:  the absence of final grades for certain courses 
or for entire semesters; different signatures or penmanship 
appearing on certificates of registration (the staff of the 
university reported that sometimes students' wives or 
classmates filled out the forms on their behalf); and 
indications that some students received credits consistent 
with only part-time enrollment even though they were 
receiving VA benefits for full-time enrollment.  
Discrepancies were reportedly found in all 60 veteran 
students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, veteran students, and 
non-veteran students.

Depositions from various professors and administration 
officials confirmed that the veteran students donated 
supplies to the school and to their instructors, and also 
paid for various class projects.  The Chancellor of the San 
Marcelino Campus indicated that the veteran students had 
donated money to their school.  Various instructors and non-
veteran students also indicated that the veteran students 
were not required to actually attend classes, and some non-
veteran students complained of this fact, indicating that 
they would be penalized for not attending, while the veteran 
students were still given passing grades in return for their 
donations.

Some students and faculty indicated that the veteran students 
often came to class lectures only once or twice a week, and 
others indicated that many of the veterans never attended 
classes.  For example, one non-veteran student reported that 
he had never seen any of the veteran students actually 
attending class over a two-year period.

In these depositions, some instructors revealed that they did 
not personally verify the presence of the veteran's students 
in their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the veteran 
students.  Some of the instructors indicated that they either 
did not know whether the veteran students actually attended, 
and some admitted that they were aware of the fact that the 
veteran students did not attend many classes.  Instructors 
also gave various reasons for the different treatment 
accorded veteran students over non-veteran students, such as 
language barriers, "humanitarian reasons," or the veteran 
students already having advanced knowledge.  Some faculty 
members acknowledged that veteran students were only expected 
to act as financiers by providing monetary assistance to 
complete projects while the non-veteran students were 
expected to do the labor. 

In the written statement, which was signed by 17 veteran 
students, they explained that the minimum attendance 
requirement was one hour of classroom instruction a week 
and/or three hours of laboratory time.  They also admitted 
that class leaders take the attendance by signature of each 
veteran at the Veterans Park and delivered the attendance 
sheet to professors, at which time they were given the class 
assignments. 

A Summary of Investigative Findings revealed the conclusions 
of the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require veteran students to 
regularly attend classes, but, instead, relied on class 
leaders to submit Attendance Sheets that contained the names 
of the veterans students enrolled in the particular class.  
Teachers apparently relied solely on these Attendance Sheets 
to assess the students' attendance, and, in fact, did not 
really know whether their veteran students were even present 
on campus.  All they knew and saw as to the veteran students' 
attendance was when they observed veteran students gathering 
at Vet-Park.  The veteran students gave material and 
financial "help" to the school, and, in return, were 
accorded favorable treatment in violation of the Approval 
Agreement that the school had made with VA.  The scheme was 
found to have been happening for decades with one teacher 
disclosing that veteran students had been enjoying the 
arrangement since that teacher had started in 1989.  Most 
teachers, staff, and non-veteran students admitted that the 
veteran students had not been attending classes, which was 
contrary to the insistent claims of the veteran students that 
they had. 

Following this investigation, in June 2003, a recommendation 
was sent to the Muskogee RO to create overpayments for each 
of the 60 veterans who were the subject of the investigation.  
In July 2003, the veteran that is the subject of this 
decision, received letters from the Muskogee RO advising him 
that he had been certified and paid educational assistance 
benefits for attending RMTU from June 8, 1998, through March 
21, 2003, but that their findings indicated that he did not 
attend classes during that period.  His payments were 
stopped, which resulted in an overpayment in the amount of 
$35,623.17.  He was advised of his right to request a waiver 
of this overpayment.

In October 2003, the veteran submitted a notice of 
disagreement in which he disputed the validity of the 
indebtedness.  

On file is a Memorandum dated February 23, 2004 (such 
document is misdated 2003), from an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, to J.D.D. of the Muskogee 
Regional Processing Office, conveying the results of his 
review of the VA educational benefits fraud case associated 
with 60 veterans at the RMTU.  The agent explained that his 
analysis was based on an extensive review of the 
documentation detailing interviews conducted by the Manila 
RO, correspondence sent by the veterans, a review of files at 
the Muskogee RO, and interviews of various VA officials and 
other individuals.  The agent further explained that his 
review was also based on 14 years of experience as a Special 
Agent with the OIG, some of which has been as a Resident 
Agent in Charge.  The agent noted that he had extensive 
training in conducting fraud investigations, and has also 
worked extensively in the Philippines on VA-related 
investigations.  

Based on his review, the agent concluded that fraud was 
committed by the 60 veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that veteran 
students were listed as enrolled at RMTU, as full time 
students, solely to collect VA benefits.  They never really 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
veteran's park, where they would be answered collectively 
based on the "honor system."  All of the veterans would 
subsequently receive passing grades, and the school benefits 
from this system because the veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' 
guilt included the following:  the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the veterans never attended 
classes; the testimony of seven non-veteran students and one 
veteran student that was not involved in the scheme, who all 
indicated that the veterans did not attend classes; and the 
testimony of non-veteran students, who indicated that the 
veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the joint statement signed by 17 of the veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but is indicative of their 
knowledge that classroom attendance was required.

The agent also noted that a similar scheme was in place at 
Laney College in Oakland, California, and that scheme 
resulted in a loss of $6 million for VA.  The agent indicated 
that it was his belief that the scheme at Laney College was 
exported from the school in the Philippines, as there were 
many similarities beyond just the mechanics of the scheme, 
similar terminology, and the fact that the RMTU scheme had 
reportedly been going on since the 1980's.  Furthermore, 
several RMTU professors noted that, when the naval center was 
still active, they had many more veterans enrolled.  The 
agent noted that the students at Laney College had been sued 
in Federal Court under the Civil False Claims Act, and most 
of them paid double damages plus fines.

Analysis

The veteran has been charged with indebtedness to the 
government in the amount of $35, 623.17.  This amount 
represents payment removed for Chapter 30 Education Benefits 
for the period of November 13, 2000, through March 21, 2003.  
In July 2003, the RO notified the veteran that a review of 
records at RMTU showed that he did not attend classes, which 
were certified and paid for by VA.  

The veteran has challenged the creation of the debt.  He 
argues that he attended school at RMTU, and "performed and 
did all that I was required to do by my teachers."  In 
support of his claim the veteran has submitted a copy of his 
transcript, enrollment certifications (VA Form 22-1999), and 
a September 2000 Certification that he was being temporarily 
considered for enrollment at RMTU.  

The Board has considered the veteran's contentions and 
documentation of record, but finds no reason to invalidate 
the results of the investigation or to otherwise rule that 
findings of such do not apply to his situation.  Having 
carefully reviewed the evidence of record, and in light of 
the laws and regulations, the Board concludes that the 
overpayment indebtedness in the amount of $35,623.17, was 
validly created.

In this regard, a fraud investigation was conducted by the 
Manila RO Field Section of Education Benefits paid to RMTU.  
The findings made by the Resident Agent in Charge, San 
Francisco Resident Agency, VA Office of Inspector General, 
Criminal Investigation Division, were based on an extensive 
review of interviews conducted by the Manila RO, 
correspondences sent in by veterans, a review of files at 
Muskogee, and interviews of various VA officials and other 
individuals.  The fraud was determined to be perpetuated by 
all of the 60 veterans enrolled at RMTU.

As noted in the factual background above, initially, a 
routine educational compliance survey was conducted by one of 
the Manila RO Educational Compliance Survey Specialists in 
October 2002.  The audit examined school records associated 
with 10% of the veteran student population.  Of the six 
records examined there were discrepancies found in all 
records.  Based on the results of  the initial survey, a 100% 
compliance audit was then initiated in February 2003.  This 
audit examined records associated with all 60 veteran 
students.  Discrepancies were found in all 60 records. 

As previously noted, the veteran contends that he attended 
school and performed all that was required by his teachers.  
Such contentions, however, are not supported by the record.  
The investigators determined that veteran students were 
listed as enrolled at RMTU as full time students solely to 
collect VA benefits, but that they never really attended 
classes.  The veterans would meet once a week at a location 
on campus and circulate and sign attendance sheets for the 
various classes they were enrolled in.  The elected leader of 
the group would then turn the sheets in to the relevant 
professors.  Mid-term and final examinations were done 
collectively by a group of veterans.  All the veterans 
received passing grades.

The school benefited because the veterans would pay for 
various expenses the school could not afford, to include new 
curtains, sports equipments, water dispensers, renovations, 
holiday party expenses, etc.  The veterans also provided cash 
payments directly to professors and school administration 
officials.  All the veterans were enrolled in the Diploma in 
Agriculture or the Bachelors in Agriculture program under the 
College of Agriculture.  As revealed by the fraud 
investigation it appears that school officials benefited by 
enrolling and passing veteran students, regardless of their 
attendance.  

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  38 
U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of 
education, in pertinent part, is any unit course or subject 
or combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).

The veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.  The term attendance 
means the presence of a veteran (i) in the class where the 
approved course is being taught in which he is enrolled, or 
(ii) at a training establishment, or (iii) any other place of 
instruction, training or study designated by the educational 
institution or training establishment where the veteran is 
enrolled and is pursing a program of education.  38 C.F.R. 
§ 20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran.  38 C.F.R. § 
21.7144(b).  

In this case, investigations conducted by the Manila RO and 
the VA OIG in San Francisco revealed that 60 veteran's 
attending RMTU, including the veteran that is the subject of 
this decision, were part of a scheme whereby they received 
passing grades in return for providing monetary donations and 
other gifts to the school, even though they did not regularly 
attend classes.  As determined by the OIG, this scheme was 
intended to allow the veterans to continue to receive VA 
educational assistance benefits based on their enrollment at 
RMTU.

The evidence of this scheme includes the testimony of 
professors and instructors, who indicated that the veterans 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-veteran 
students, who also indicated that the veterans did not attend 
classes, but still received course credit in return for their 
donations.

Although the veteran has asserted that he did, in fact, 
attend courses at RMTU, the Board finds that these assertions 
lack credibility, in light of the testimony provided by the 
faculty members and non-veteran students at that school, and 
the findings of both the Manila RO and OIG.  Furthermore, the 
veteran also admitted during his July 2006 hearing that he 
did not attend all classes.  It is clear from the findings of 
the Manila RO and the OIG that the practice of veteran 
students not having to attend classes was widely known and 
had been routine practice for many years at that university.  
The investigation of the Manila RO also specifically 
identified this veteran as one of the 60 who participated in 
this scheme.

The Board notes that the veteran has submitted Enrollment 
Certifications and a transcript of passing grades.  However, 
it was implicit in the scheme discovered by the Manila RO, 
and later confirmed by the OIG, that the veteran students at 
RMTU received course credit in return for the donations and 
gifts that they provided the school.  Certainly, it is clear 
that RMTU routinely confirmed to the RO that these students 
were enrolled, attending classes, and receiving passing 
grades.  Documentation to that effect, such as transcripts or 
enrollment certifications, in no way contradicts the findings 
of the Manila RO or the OIG, and the Board finds it to be of 
no probative value.

The veteran has argued that he performed everything that his 
teachers required him to do.  However, there is persuasive 
testimony of record from faculty members and non-veteran 
students at RMTU that the veteran students were not being 
held to the same standards of attendance or class 
participation that the non-veteran students were, and that 
this was due to the donations made to the school by the 
veteran students.  Under these circumstances, it cannot be 
said that the veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. 
§ 21.7153(c). 

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including this 
veteran, either must have known, or should have known, that 
receiving VA benefits based on their enrollment at RMTU 
amounted to defrauding the government.  The school's 
complicity does not in any way mitigate the actions of the 
veteran in participating in this scheme.

In summary, as discovered by the investigations of the Manila 
RO and the OIG highlighted above, the Board finds that the 
veteran was paid for pursuing a program of education at RMTU 
but that he did not actually attend classes.  38 C.F.R. 
§ 20.7042(b)(2).  An overpayment of $35,623.17, was properly 
created as a result of the payment for courses at that 
university.  The veteran is liable for the overpayment debt.  
38 C.F.R. § 21.7144.


ORDER

An overpayment of VA educational assistance benefits in the 
amount of $35,623.17 was properly created.  The appeal is 
denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


